DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 and 14-17 in the reply filed on 10/21/21 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 recites the limitation "addition of the organic acid that is not lactic acid" in lines and 2.  There is insufficient antecedent basis for this limitation in the claim.  Further it appears that these claims may have been intended to depend on claims 12 or 13 since they appear to be drawn to a method step.  The elected claims are product claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10, 11, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al Trends in Food Science and Technology 2014 (Applicants IDS).
Regarding Claim 1, 2, 4, 5, 7, 10, and 11:  Marsh discloses water kefir containing grains (mash), water (medium) and sucrose (mash), and live culture of bacteria and yeast and the 
Regarding Claim 3:  Marsh discloses as discussed above in claim 2. Marsh also discloses that water kefir can contain Lactobacillus and Bifidobacterium without express mention of yeast here [pg. 116].  Marsh discloses that the inoculum varies but that it is known to contain Lactobacillus and Bifidobacterium [pg. 116].  This is indicative of the two bacteria being vital to having a true kefir inoculum.
  Regarding Claims 10 and 11:  Marsh discloses as discussed above in claim 1.  Marsh discloses the composition in beverage form [pg. 116].
Regarding Claims 14 and 15:  Marsh discloses as discussed above in claim 1.  Marsh discloses adding lemon juice and fig [pg. 116].
Regarding Claims 16 and 17:  Marsh discloses as discussed above in claims 14 and 15.  Marsh does not disclose wherein addition of the organic acid that is not lactic acid also increases the titratable acidity of the base composition by 50-200% (claim 16); wherein addition of the organic acid that is not lactic acid also increases the titratable acidity of the base composition by 50-200% (claim 17).
Although Marsh does not disclose the limitations of claims 16 and 17, it would have been obvious to one of ordinary skill in the art that Marsh would have met the claim limitations as it contains citric acid from lemon juice and also the microorganisms used are capable of producing acetic acid in addition to lactic acid.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al Trends in Food Science and Technology 2014 as applied to claim 5 above and in further view of WHO 2005 “Nutrients in Drinking Water” https://www.who.int/water_sanitation_health/dwq/nutrientsindw.pdf.
Regarding Claim 6:  Marsh discloses as discussed above in claim 5. Marsh does not explicitly disclose that the water contains minerals or carbon source or nitrogen.  However, WHO teaches that drinking water contains minerals [Table 2. Pg. 5].  Therefore it would have been obvious that the water of Marsh would have contained the compounds.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al Trends in Food Science and Technology 2014 as applied to claim 7 above and in further view of http://www.lantaumama.com/blog/archives/11-2013.
Regarding Claims 8 and 9:  Marsh discloses as discussed above in claim 7.  Marsh does not disclose wherein the acetic acid is in the form of apple cider vinegar (claim 8); wherein the apple cider vinegar comprises from about 0.1% to about 6% of the non-dairy fermented water kefir base
composition.
Lantau discloses a composition containing water kefir and apple cider vinegar at around 6% [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Marsh to include apple cider vinegar and in the amount as disclosed as in Lantau in order to produce a drink with increased health boosting properties.
Claims 1-5, 7, 10, 11, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Martinez et al. (US 2008/0063752) as evidenced by Marsh et al Trends in Food Science and Technology 2014.
Regarding Claim 1-5, and 7:  Perez Martinez “PM” discloses kefir grains (mash), water (medium) and sucrose (mash), and live culture of bacteria without the disclosure of yeast and the production of organic acid by virtue of fermentation with lactic acid bacteria and Bifidobacteria [0020].  PM discloses the use of lactic acid bacteria which renders obvious the presence or organic acid in the medium namely lactic acid.
PM does not explicitly disclose a water kefir.
Marsh teaches non-dairy milk kefirs and water kefirs [pg. 115; 116].  Marsh teaches water kefir as utilizing LAB and Bifidobacteria [pg. 116].
However, PM expressly utilizes water as a medium and utilizes a water kefir as taught by Marsh. Therefore according to the composition requirements of claim 1, PM renders the claim and relevant dependents obvious.
  Regarding Claims 10 and 11:  PM discloses as discussed above in claim 1.  PM discloses the composition in beverage form [abstract].
Regarding Claims 14 and 15:  PM discloses as discussed above in claim 1.  PM discloses essences and flavors [0023].
Regarding Claims 16 and 17:  Perez Martinez “PM” discloses as discussed above in claims 14 and 15.  PM does not disclose wherein addition of the organic acid that is not lactic acid also increases the titratable acidity of the base composition by 50-200% (claim 16); wherein addition of the organic acid that is not lactic acid also increases the titratable acidity of the base composition by 50-200% (claim 17).
Although PM does not disclose the limitations of claims 16 and 17, it would have been obvious to one of ordinary skill in the art that PM would have met the claim limitations as it contains citric acid from lemon juice and also the microorganisms used are capable of producing acetic acid in addition to lactic acid.  “Products of identical chemical composition cannot have In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perez Martinez et al. (US 2008/0063752) as evidenced by Marsh et al Trends in Food Science and Technology 2014 as applied to claim 5 above and in further view of WHO 2005 “Nutrients in Drinking Water” https://www.who.int/water_sanitation_health/dwq/nutrientsindw.pdf.
Regarding Claim 6:  PM discloses as discussed above in claim 5.  PM does not explicitly disclose that the water contains minerals or carbon source or nitrogen.  However, WHO teaches that drinking water contains minerals [Table 2. Pg. 5].  Therefore it would have been obvious that the water of PM would have contained the compounds.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Martinez et al. (US 2008/0063752) as evidenced by Marsh et al Trends in Food Science and Technology 2014 as applied to claim 7 above and in further view of http://www.lantaumama.com/blog/archives/11-2013.
Regarding Claims 8 and 9:  PM discloses as discussed above in claim 7.  PM does not disclose wherein the acetic acid is in the form of apple cider vinegar (claim 8); wherein the apple cider vinegar comprises from about 0.1% to about 6% of the non-dairy fermented water kefir base
composition.
Lantau discloses a composition containing water kefir and apple cider vinegar at around 6% [pg. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of PM to include apple cider vinegar and in the amount as disclosed as in Lantau in order to produce a drink with increased health boosting properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793